Citation Nr: 0434252	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an earlier effective date 
for the award of service connection for hearing loss of the 
right ear. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right peripheral vestibular dysfunction 
secondary to hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2003 and October 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The March 2003 and 
October 2003 rating decisions found that new and material 
evidence had not been received to reopen the claim for 
entitlement to an earlier effective date for the award of 
service connection for hearing loss of the right ear.  The 
October 2003 rating decision granted entitlement to service 
connection for right peripheral vestibular dysfunction 
secondary to the hearing loss of the right ear, and assigned 
a 10 percent rating from May 23, 2003.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the September 2004 videoconference hearing, the veteran 
argued that there was clear and unmistakable error in the 
November 1959 rating decision and in the earlier rating 
decisions.  This issue is referred to the RO for appropriate 
action.  

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for right peripheral vestibular 
dysfunction secondary to hearing loss of the right ear is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

A November 1959 rating decision granted service connection 
for hearing loss of the right ear and assigned a 10 percent 
rating, effective January 8, 1959.  The veteran was notified 
of this decision in November 1959, and did not file a timely 
appeal.  


CONCLUSION OF LAW

New and material evidence cannot serve as the basis for an 
effective date earlier than January 8, 1959 for the award of 
service connection for hearing loss of the right ear.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.400, 3.156 
(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases such 
as this one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 25180 (2004).

Legal Criteria

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a statement of the case has been furnished.  See 
38 C.F.R. § 20.200.  Unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004). 

Analysis

The veteran filed his original claim for service connection 
for hearing loss of the right ear in May 1946.  In a June 
1946 rating decision, service connection for defective 
hearing of the right ear was denied.  The veteran was 
notified of this decision in June 27, 1946.  He did not file 
an appeal within one year. 

Rating decisions dated in April 1948 denied entitlement to 
service connection for defective hearing of the right ear.  
The veteran was notified of the decisions in April 1948.  He 
did not file an appeal within one year.  

In an August 1949 rating decision, the RO denied the 
veteran's claim to reopen the claim for service connection 
for defective hearing of the right ear.  The veteran was 
notified of this decision in August 1949 and he filed an 
appeal.  In a May 1950 Board decision, the Board denied 
entitlement to service connection for defective hearing of 
the right ear.  The decision was final.  38 C.F.R. § 20.1100.

A January 1959 rating decision denied entitlement to service 
connection for defective hearing of the right ear.  The 
veteran was notified of this decision in January 1959 and he 
filed an appeal.  In May 1959, the Board remanded this matter 
to the RO for additional development.  In November 1959, 
service connection for hearing loss of the right ear was 
granted and a 10 percent rating was assigned from January 8, 
1959.  This decision was not appealed and the rating decision 
became final.  38 U.S.C. § 4005 (1958); 38 C.F.R. §§ 3.104, 
3.105 (1959). 

In November 2002, the veteran filed a claim for entitlement 
to an earlier effective date for the award of service 
connection for hearing loss of the right ear.  The veteran 
argued that the effective date for the award of service 
connection and the assignment of the 10 percent rating should 
have been from the date that he separated from service, April 
9, 1946.  

The RO characterized the issue as being whether new and 
material evidence had been received to reopen the claim for 
entitlement to an earlier effective date for the award of 
service connection for hearing loss of the right ear.  

In Lapier v. Brown, 5 Vet. App. 215 (1993), the Court held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

In Leonard v. Principi, 17 Vet. App. 447 (2004), the Court 
stated, regarding claims to reopen prior denials of earlier 
effective dates, "any such claim to reopen could not lead to 
an earlier effective date."  Leonard at 451.  The Court 
further acknowledged that the finality of a prior denial of 
an earlier effective date could only be challenged by either 
the reopening of the issue, based on the submission of new 
and material evidence, or a claim of clear and unmistakable 
error within the prior denial.  Leonard at 451, citing Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc).  
"Of the two, only [a claim of clear and unmistakable error] 
could conceivably result in an earlier effective date."  Id. 
[citing Flash v. Brown, 8 Vet. App. 332, 334 (1995)]. 

Applying the Court's holdings in Lapier and Leonard to the 
instant case, new and material evidence cannot, as a matter 
of law, serve as the basis for an earlier effective date for 
the grant of service connection for hearing loss in the right 
ear.  38 U.S.C.A. §§ 7103, 7104, 7105, 7111; 38 C.F.R. 
§§ 3.104, 3.105(a), 20.1100, 20.1103.

As the law, and not the evidence, is dispositive in this 
case, the claim is denied due to the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1997) (in cases 
such as this where the law is dispositive, the claim should 
be denied because of the absence of legal merit).   


ORDER

The claim for an earlier effective date for right ear hearing 
loss based on new and material evidence is denied.   


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the video-conference hearing in September 2004, the 
veteran stated that he saw Dr. Brill regularly every six 
months for his ear disabilities.  In a July 2003 statement, 
Dr. Brill indicated that the veteran also sought treatment 
for his right ear disability at the Dorn VA hospital.  The 
claims file does not include treatment records from Dr. 
Brill, although it contains multiple medical statements from 
him.  The claim file only contains VA treatment records dated 
from October 2002 to May 2003.  These outstanding treatment 
records are relevant to the claim.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2).  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In the present case, there is 
evidence that the service-connected right peripheral 
vestibular dysfunction may have worsened since the September 
2003 VA examination.  In a September 2004 statement, Dr. 
Brill wrote that on the most recent evaluation in August 
2004, the veteran reported that he continued to have vertigo 
and loss of balance with a "staggering" problem.  The 
service-connected right peripheral vestibular dysfunction 
secondary to hearing loss of the right ear is evaluated under 
Diagnostic Code 6204. Under this diagnostic code, a 30 
percent evaluation is warranted when there is evidence of 
dizziness and occasional staggering.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2004).  Thus, another VA examination is 
necessary.  

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain records 
of the veteran's treatment for right 
peripheral vestibular dysfunction 
secondary to hearing loss of the right 
ear from the Dorn VA Medical Center dated 
from 2002 to present, and the treatment 
records from Dr. Brill, dated from 2002 
to present.    

2.  The veteran should be afforded a VA 
ENT examination to determine the severity 
of the service-connected right peripheral 
vestibular dysfunction secondary to 
hearing loss of the right ear.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  
The examiner should report whether the 
right peripheral vestibular dysfunction 
secondary to hearing loss of the right 
ear causes dizziness and occasional 
staggering.  The examiner should note if 
there is subjective or objective evidence 
of these symptoms.  
3.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



